PER CURIAM.
The only substantial question presented on this appeal is the appellants’ contention that their constitutional rights were violated by the admission of the following testimony by the arresting officers:
[Cross-examination of Officer Tate]
“Q Did you advise them of their right as they were placed under arrest?
A I myself personally?
Q Yes.
A No, I did not.”
* * * * *
[Direct-examination of Detective Sa-vaggi]
“A Yes, they were handcuffed in the parking lot, and people were coming, and so to avoid a scene we were taking both into the store room. I was leading Mr. Cook and Mr. Sellers, which were only a couple of feet in front of me, and Officer Tate was behind me, and Detective Zeresk was standing on the scene.
Q Was anything said by Sellers at that time and point?
A Mr. Sellers said that he didn’t know why he did a crazy thing like this.
Mr. Quick: To which we will object, your Honor * * *
The Court: Overruled * * * ”
*469The statement was made voluntarily; therefore, no violation of the appellants’ constitutional rights resulted. See Biglow v. State, Fla.App. 1967, 2Ó5 So.2d 547.
Affirmed.